In an action to recover damages for wrongful death based on medical malpractice, the defendant A. George Fleischer appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated May 7, 1987, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs’ intestate, a patient at Staten Island Hospital, suffered multiple fractures in his right leg caused by an automobile accident resulting in his undergoing surgery twice within the space of 10 days. Hospital records indicate that, despite the two operations, his fractures showed some displacement. Subsequently, he was given ambulation therapy by the hospital’s physical therapy department on three occasions. On the third occasion the defendant-appellant, Dr. Fleischer, head of the hospital’s physical therapy department, was summoned by the attending physical therapist because the patient began feeling sick. Dr. Fleischer arrived to find the patient sweaty and pale, his blood pressure low and his breathing irregular. The patient was put in a "plant” position, after which he vomited and said he felt better. After permitting him to rest for 5 to 10 minutes, the appellant sent the patient to his room accompanied by a hospital aide and a physical therapist. En route, the patient died of what was diagnosed as a massive pulmonary embolism caused by thrombosis in the veins of the lower right extremity.
A review of the record, including the affirmations of the plaintiff’s expert, reveals that there are triable issues present regarding the conduct of the appellant in the treatment of the patient including his supervision of the patient during this critical time.
Accordingly, the motion for summary judgment was properly denied. Bracken, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.